

116 S3307 IS: Human Trafficking and Exploitation Prevention Training Act of 2020
U.S. Senate
2020-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3307IN THE SENATE OF THE UNITED STATESFebruary 13, 2020Ms. Murkowski (for herself, Ms. Smith, Mr. Sullivan, Ms. Hassan, Ms. Cortez Masto, Mr. Heinrich, Ms. Klobuchar, Mr. Wyden, Mr. Merkley, Ms. Hirono, Mr. Tester, Mr. Jones, Ms. Rosen, Ms. Harris, and Mr. Van Hollen) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Public Health Service Act to provide for the implementation of curricula for training students, teachers, parents, and school personnel to understand, recognize, prevent, and respond to signs of human trafficking and exploitation in children and youth, and for other purposes.1.Short titleThis Act may be cited as the Human Trafficking and Exploitation Prevention Training Act of 2020.2.FindingsCongress finds the following:(1)According to the National Human Trafficking Hotline, operated by the National Human Trafficking Resource Center, there is no single profile for trafficking survivors—trafficking survivors include adults and minors from rural, suburban, and urban communities across the country. Survivors of human trafficking have diverse socioeconomic backgrounds, varied levels of education, and may be documented or undocumented. According to the 2018 Trafficking In Persons Report produced by the Department of State, the Department of Justice, the National Human Trafficking Resource Center, and Youth.gov, vulnerable populations and risk factors for human trafficking include—(A)children in the child welfare and juvenile justice systems;(B)runaway youth;(C)homeless youth;(D)youth forced to leave home by parents or caregivers with no alternate care arranged;(E)unaccompanied children;(F)American Indians and Alaska Natives;(G)migrant laborers, including undocumented workers and individuals with temporary visas;(H)recent migration or relocation;(I)persons with disabilities;(J)LGBTI individuals;(K)people of color;(L)those with limited-English proficiency;(M)low literacy;(N)substance abuse;(O)mental health issues;(P)past trauma or violence;(Q)stigma or discrimination;(R)family conflict, disruption, or dysfunction;(S)community-level risk factors such as peer pressure, social norms, social isolation, gang involvement, and living in an under-resourced school, neighborhood, or community; and(T)society-level risk factors such as lack of awareness of commercial exploitation and human trafficking, sexualization of children, and lack of resources.(2)According to the National Human Trafficking Resource Center, human trafficking survivors have been identified in cities, suburbs, and rural areas in all 50 States, and in Washington, DC. The 3 States with the highest incidents of human trafficking cases reported via phone calls, emails, and online tips to the National Human Trafficking Hotline in 2018 were California, Texas, and Florida, respectively.(3)According to the National Human Trafficking Resource Center, the top recruitment methods used by sex traffickers based on self-reported data from survivors involve an intimate partner or marriage proposition, family members, individuals posing as a benefactor, offers of employment, or individuals perpetrating fraud or offering false promises.(4)According to the National Center on Safe Supportive Learning Environments, traffickers may systematically target vulnerable children by frequenting locations where children congregate—malls, schools, bus and train stations, and group homes, among other locations. Traffickers also use peers or classmates who befriend the target and slowly groom the child for the trafficker by bringing the child along to parties and other activities. According to Common Sense Media, nearly all children age 8 and under live in a home with some type of mobile device and use it every day. This is especially concerning given that traffickers often recruit through social media platforms and other websites.(5)Those within vulnerable populations are often exploited or groomed for entry into human trafficking at a very young age. According to a 2005 clinical report, The Evaluation of Sexual Abuse in Children, published by the American Academy of Pediatrics, studies have suggested that each year approximately 739,000 children experience some form of sexual abuse, resulting in the sexual victimization of 12 percent to 25 percent of girls and 8 percent to 10 percent of boys before the age of 18.(6)Sex trafficking and exploitation can take many harmful forms, including a lesser-known but just as damaging form of uncoerced exploitation referred to as survival sex, meaning the exchange of sex for basic needs including clothing, food, shelter, or other basic necessities. Survival sex does not involve a third-party trafficker or exploiter, and often affects youth, including those who are homeless, runaways, or housing-insecure, who lack the financial resources, job readiness, support system, or opportunity to afford or access these basic necessities.(7)Training students, teachers, and school personnel to understand, recognize, and respond to signs of human trafficking and exploitation in children and youth is invaluable in the effort to identify and prevent human trafficking and exploitation before it occurs. According to the National Human Trafficking Resource Center, the widespread lack of awareness and understanding of human trafficking leads to low levels of survivor identification by the people who most often encounter them. Survivors of human trafficking are often forced to work or provide commercial sex against their will in legal and legitimate business settings or underground markets. It is often the case that those who are being exploited or trafficked are in plain view and may interact with community members, underscoring the urgent need for the expansion of training programs to increase awareness and prevention activities in communities across the United States.3.Demonstration project to train students, teachers, and school personnel to understand, recognize, prevent, and respond to signs of human trafficking and child exploitationSection 582 of the Public Health Service Act (42 U.S.C. 290hh–1) is amended—(1)by redesignating subsections (j) and (k) as subsections (k) and (l), respectively;(2)by inserting after subsection (i) the following:(j)Demonstration project To train students, teachers, parents, and school personnel To understand, recognize, prevent, and respond to signs of human trafficking and child exploitation(1)In generalThe Director of the Office on Trafficking in Persons of the Administration for Children and Families (in this subsection referred to as the Director) shall carry out a demonstration project for training students, teachers, and school personnel at elementary schools and secondary schools to understand, recognize, prevent, and respond to signs of human trafficking and exploitation in children and youth.(2)Project activitiesIn carrying out the demonstration project under this subsection, the Director shall—(A)approve vendors pursuant to paragraph (3);(B)award grants pursuant to paragraph (4);(C)develop a reliable methodology for vendors and grantees to collect, and report to the Director, in a manner that prevents disclosure of individually identifiable information consistent with all applicable privacy laws and regulations, data on the number of human trafficking survivors identified and served pursuant to this subsection, the number of students in elementary school or secondary school identified as being at risk of being trafficked or exploited, and the demographics of such survivors and students at risk; and(D)assist entities, in conjunction with the appropriate State, Federal, and tribal partners, that are eligible for grants under paragraph (4) in developing proper protocols and procedures to— (i)work with law enforcement to report, and facilitate communication with, human trafficking survivors and exploited children; and(ii)refer human trafficking survivors and exploited children to appropriate social or survivor service agencies or organizations.(3)Vendors(A)In generalIn carrying out the demonstration project under this subsection, the Director shall approve a list of nonprofit organizations as verified vendors—(i)to develop or make available curricula for the training described in paragraph (1); and(ii)to implement such training in accordance with such curricula.(B)ConsiderationsIn approving vendors under this subsection, the Director shall give consideration to whether the nonprofit organization—(i)engages stakeholders, including survivors of human trafficking, and Federal, State, local, and Tribal partners, to develop the curricula; and(ii)has a demonstrated expertise in—(I)developing age-appropriate, culturally competent, and gender-responsive human trafficking and exploitation prevention curricula for students, teachers, parents, or school personnel in elementary school and secondary school; (II)training students, teachers, parents, or school personnel described in paragraph (1); and(III)creating a scalable, repeatable program that employs appropriate technology tools and methodologies, including measurement and training curricula.(4)Grants(A)In generalIn carrying out the demonstration project under this subsection, the Director shall award grants to eligible entities to implement the training described in paragraph (1) in accordance with the curricula developed and made available by verified vendors pursuant to paragraph (3).(B)Diversity of grantsIn awarding grants under this subsection, the Director shall—(i)consult with the Director of the Bureau of Justice Assistance and the head of the Office of Partnership and Engagement of the Department of Homeland Security to identify the geographic areas in the United States with the highest prevalence of reported human trafficking instances for children, aged 5 through 17;(ii)consult with the Secretary of Education, the Attorney General, and as appropriate, with the Secretary of Housing and Urban Development, the Secretary of Labor, and relevant agencies to identify the geographic areas in the United States with the highest prevalence and numbers of at-risk, vulnerable, or underserved populations, including homeless youth, foster youth, youth involved in the child welfare system, and runaways; and (iii)give priority to eligible entities located in, or primarily serving, one or more areas identified pursuant to clause (i) or (ii).(C)Allocation of grant fundingThe Director shall ensure that—(i)30 percent of the grant funds under this subsection are awarded to applicants to serve elementary school students and teachers;(ii)40 percent of the grant funds under this subsection are awarded to applicants to serve middle grades students and teachers; and(iii)30 percent of the grant funds under this subsection are awarded to applicants to serve high school students and teachers.(D)DefinitionIn this paragraph, the term eligible entity includes a nonprofit organization, an elementary school, a local educational agency, a secondary school, and a State educational agency.(5)Data collection and reporting(A)In generalThe Director shall collect, and report to the Congress, data on the following:(i)The total number of entities that received a grant under this subsection.(ii)The total number of elementary and secondary schools that established proper protocols and procedures through program development.(iii)The total number and geographic distribution of students, teachers, and school personnel trained pursuant to this subsection.(iv)The results of pretraining and posttraining surveys to gauge increased understanding and recognition of signs of human trafficking and exploitation in children and youth.(v)The number of human trafficking survivors and exploited children identified and served by vendors and grantees under this subsection, excluding any individually identifiable information about such survivors and children.(vi)The number of students in elementary school or secondary school identified by vendors and grantees under this subsection as being at risk of being trafficked or exploited, excluding any individually identifiable information about such survivors.(vii)The demographics of human trafficking survivors, exploited children, and students at risk of being trafficked or exploited described in clauses (v) and (vi), excluding any individually identifiable information about such survivors, children, and students.(viii)Any best practices identified by the grantees under this subsection.(B)Annual reportThe Director shall—(i)submit a report under subparagraph (A) not later than 1 year after the date of enactment of this subsection and annually thereafter; and(ii)prepare and submit each such report in a manner that prevents the disclosure of individually identifiable information consistent with all applicable privacy laws and regulations.(6)DefinitionsIn this subsection:(A)The terms elementary school, local educational agency, middle grades, secondary school, and State educational agency have the meanings given to those terms in section 8101 of the Elementary and Secondary Education Act of 1965.(B)The term parent shall have the meaning given such term for purposes of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11301 et seq.).(C)The term school personnel includes school resource officers, school nurses, school counselors, school principals, school administrators, and other school leadership personnel.; and(3)in subsection (k) (authorizing appropriations), as redesignated by paragraph (1)—(A)by striking There is authorized to be appropriated to carry out this section and inserting the following:(1)In generalThere is authorized to be appropriated to carry out this section (other than subsection (j)); and(B)by adding at the end the following:(2)Demonstration project fundingThere is authorized to be appropriated to carry out subsection (j) $15,000,000 for each of fiscal years 2020 through 2024..